Citation Nr: 1734279	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel







INTRODUCTION

The Veteran had active service from January 1951 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In October 2011, the RO granted service connection for the Veteran's cardiac disability, and assigned an initial 30 percent rating, effective August 31, 2010; as well as a zero percent rating for associated surgical scarring. 

The Veteran submitted a notice of disagreement in November 2011 as to the initial rating assigned for his cardiac disability.  He asserted that he was entitled to a 50 percent or higher rating, and that he became totally disabled from his prior employment in 1980 and was still unable to work due to his cardiac disability.  The Veteran also submitted a claim for compensation for ischemic heart disease; however, as the RO explained, this condition is another name for his service-connected coronary artery disease; thus, there was no separate claim. 

In August 2013, the RO denied entitlement to a TDIU because the Veteran did not submit a formal claim (VA Form 21-8940) as requested.  The Veteran then submitted a VA Form 21-8940 in August 2013.  The RO readjudicated and denied this claim in the February 2014 statement of the case (SOC), as part of the claim for a higher rating for the service-connected cardiac disability.  Moreover, the TDIU issue is under the Board's jurisdiction as part of the appeal for a higher rating for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran requested a Board hearing at the RO in his March 2014 substantive appeal (VA Form 9); however, he withdrew this request in multiple written statements, to include in February 2015.

In February 2016, the Board denied a higher initial rating for coronary artery disease and remanded the issue of entitlement to TDIU.  The Veteran's claims folder was thereafter returned to the Board, and in an August 2016 decision, the Board denied the Veteran's TDIU claim.  The Veteran appealed the Board's decision denying entitlement to TDIU to the United States Court of Appeals for Veterans Claims (the Court).  In June 2017, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated June 8, 2017 granted the motion, vacated the Board's August 2016 decision, and remanded the case to the Board.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

In a claim for VA benefits dated July 2017, the Veteran raised the issues of entitlement to service connection for left ventricular systolic dysfunction, hypertension, mini-strokes, stent placement, and peripheral artery disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the June 2017 JMR noted that the Board erred by providing an inadequate statement of reasons and bases in finding that the Veteran is not entitled to TDIU.  Specifically, the Board erred in finding that "[t]here is no mention in [the treatment records from Dr. J.G.] of the Veteran's inability to maintain employment."  The parties to the JMR noted that in October 2011, the Veteran submitted a letter from his treating cardiologist, Dr. J.G., which stated that he advised the Veteran "he should not continue employment due to the severity of his disease process and subsequent symptoms."  While the Board discussed the private cardiology records from Dr. J.G., the Board did not address his October 2011 letter. 

Also, the Board did not provide an adequate statement of reasons or bases to support the finding that the Veteran's service-connected disabilities do not prevent him from following a substantially gainful occupation.  In this regard, the Board only addressed the Veteran's service-connected coronary artery disease and scar and did not address the Veteran's other service-connected disabilities, namely his amputation of the right proximal phalanx fourth finger, tinnitus, appendectomy, and bilateral hearing loss disability in the aggregate.  Additionally, the JMR noted that the Board did not adequately address the Veteran's educational and vocational background in denying his TDIU claim.  While finding that the medical evidence did not show that the Veteran was precluded from substantially gainful employment consistent with his education and occupational history, the Board did not address the Veteran's educational and occupational history beyond noting the Veteran's report that he last worked full-time in 1980 as a postal carrier and he completed high school.  Further, the Board did not discuss the effects of the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment given his educational and occupational history.  Therefore, remand was required for the Board to adequately address the effect of the Veteran's educational and occupational history on his ability to obtain or maintain substantially gainful employment.  Finally, the JMR noted that the Board was required to obtain the complete VA treatment records of the Veteran.  

In a letter dated July 2017, the Board wrote to the Veteran and notified him of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of his claim.  The Veteran responded that same month and requested that the case be remanded to the AOJ for review of additional evidence submitted in his appeal.  The Board observes that in July 2017, updated VA treatment records were associated with the claims folder.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, as the Veteran specifically denied waiver of additional evidence in connection with his TDIU claim, the Board must therefore remand the claim to the AOJ.

In addition to the foregoing, the Board notes that the medical evidence of record is absent an opinion as to the functional impairment of the Veteran's service-connected disabilities in aggregate on his employability.  Further, the medical evidence of record is absent an opinion as to the effect of the Veteran's educational and occupational history on his ability to obtain or maintain substantially gainful employment in light of his service-connected disabilities in the aggregate.  In light of these ambiguities as well as the June 2017 JMR, the Board is of the opinion that a VA examination would be probative in ascertaining the functional impairment of the Veteran's service-connected disabilities in the aggregate and the effect of these disabilities on his employability with consideration of his educational and occupational history.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Further, in providing the requested opinion, the examiner should address the October 2011 private treatment letter from Dr. J.G. which indicates the Veteran should not continue employment due to the severity of his coronary artery disease process and subsequent symptoms.  

The Board finally notes that in the Veteran's July 2017 Informal Hearing Presentation (IHP), the Veteran's representative indicated that certain VA treatment records were missing from the claims folder, in particular noting audiology treatment records dated after December 2011 from the Sierra Vista Community Based Outpatient Clinic and fee basis cardiology consult records from the Southern Arizona VA Health Care System.  The Board observes that in July 2017, VA audiology records dated after December 2011 from the Sierra Vista Community Based Outpatient Clinic were associated with the claims folder.  However, while a March 2011 fee basis cardiac consult result is of record, the report documents scanned images which are not of record.  Therefore, on remand, these records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any outstanding VA treatment records pertaining to the claim remanded herein, to include scanned images from a March 2011 fee basis cardiology consult report from the Southern Arizona VA Health Care System.  All attempts to secure this evidence must be documented in the claims folder.

2. Schedule the Veteran for VA medical examination(s) by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner is asked to interview the Veteran as to his employment and education history.  

Based on the examination and review of the record, the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include coronary artery disease, status post coronary artery bypass graft; amputation right proximal phalanx, fourth finger; tinnitus; appendectomy; residuals of scars of the midline sternum and left medical leg associated with coronary artery disease status post coronary artery bypass graft; and a bilateral hearing loss disability.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner provide an opinion from a medical perspective on the Veteran's ability to obtain substantially gainful employment given his level of education and the types of employment he would be able to obtain.

The examiner is further requested to address the October 2011 private treatment letter by Dr. J.G. indicating that the Veteran should not continue employment due to his coronary artery disease.

The underlying reasons for any opinions expressed are required.

3. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




